In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2214 
CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS 
  HEALTH AND WELFARE FUND, and ARTHUR H. BUNTE, 
  JR., Trustee, 
                                     Plaintiffs‐Appellees, 

                                  v. 

BEVERLY LEWIS and DAVID T. LASHGARI, 
                                     Defendants‐Appellants. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 11 C 4845 — Joan Humphrey Lefkow, Judge. 
                     ____________________ 

   ARGUED FEBRUARY 19, 2014 — DECIDED MARCH 12, 2014 
                ____________________ 

   Before POSNER, RIPPLE, and KANNE, Circuit Judges. 
     POSNER, Circuit Judge. The defendants appeal from an or‐
der  of  the  district  court  holding  them  in  contempt.  Beverly 
Lewis was injured in an automobile accident in Georgia, and 
her  health  plan  (the  principal  plaintiff  in  this  case)  paid 
$180,000 for the cost of her medical treatment (we round off 
all  dollar  figures  to  the  nearest  thousand).  Represented  by 
2                                                             No. 13‐2214 


the other defendant in  the present suit, Georgia  lawyer  Da‐
vid  T.  Lashgari,  Lewis  brought  a  tort  suit  in  Georgia  state 
court  against  the  driver  of  the  car  involved  in  the  accident 
(her  son‐in‐law),  and  obtained  a  $500,000  settlement.  The 
plan  had—and  Lashgari  knew  it  had—a  subrogation  lien: 
that  is,  a  right,  secured  by  a  lien,  to  offset  the  cost  that  the 
plan  had  incurred  as  a  result  of  the  accident  against  any 
money  that  Lewis  obtained  in  a  suit  arising  out  of  the  acci‐
dent. 
    The lien was thus a secured claim against the proceeds of 
the  settlement.  But  when  Lashgari  received  the  settlement 
proceeds  in  June  2011,  instead  of  giving  $180,000  of  the 
$500,000  to  the  plan  he  split  the  proceeds  between  himself 
and  his  client.  He  claimed  that  the  plan  was  owed  nothing 
because the settlement had been intended solely to compen‐
sate  Lewis  for  the  driver’s  “post‐accident  tortious  conduct” 
against her. That’s nonsense; the settlement agreement states 
that  it  “encompass[es]  all  claims  and  demands  whatsoever 
that were or could have been asserted … [for] damages, loss, 
or injury … which may be traced either directly or indirectly 
to the  occurrences set forth in the aforesaid civil action [the 
personal  injury  suit  arising  from  the  accident]  …  no  matter 
how  remotely  they  may  be  related  to  the  aforesaid  occur‐
rences.” Even the check that Lashgari wrote to Lewis for her 
share of the proceeds says it’s “for settlement of all 10/08/08 
claims”—and October 8, 2008 was the date of the accident. 
    Lashgari’s  refusal  to  honor  the  subrogation  lien  precipi‐
tated the present suit, filed in July 2011, a suit under ERISA 
to enforce the lien. See 29 U.S.C. § 1132(a)(3). The defendants 
argued in the district court that because the settlement funds 
have been dissipated, this really is a suit for damages—that 
No. 13‐2214                                                           3 


is, a suit at law rather than in equity—and therefore not au‐
thorized  by  29  U.S.C.  § 1132(a)(3).  But  the  defendants  are 
wrong. The plan wasn’t required to trace the settlement pro‐
ceeds. Its equitable lien automatically gave rise to a construc‐
tive  trust  of  the  defendant’s  assets.  Sereboff  v.  Mid  Atlantic 
Medical  Services,  Inc.,  547  U.S.  356,  363–64  (2006);  Gutta  v. 
Standard  Select  Trust  Ins.  Plans,  530  F.3d  614,  621  (7th  Cir. 
2008);  Longaberger  Co.  v.  Kolt,  586  F.3d  459,  469  (6th  Cir. 
2009). 
    In February 2012 the plan moved the district court for en‐
try  of  a  preliminary  injunction  against  the  defendants’  dis‐
posing of the settlement proceeds until the plan received its 
$180,000 share. The district judge granted the motion in May 
and also ordered the defendants to place at least $180,000 in 
Lashgari’s client trust fund account pending final judgment 
in  the  case.  The  defendants  complied  with  neither  order. 
They said they couldn’t pay $180,000, which if true would be 
at least a partial defense. In re Resource Technology Corp., 624 
F.3d 376, 387 (7th Cir. 2010). (It would not be a complete de‐
fense  unless  they  couldn’t  pay  any  part  of  the  $180,000.)  A 
year  later,  with  the  defendants  having  neither  placed  any 
part  of  the  $180,000  in  a  trust  account  as  ordered  nor  pro‐
duced any evidence of their inability to pay, the judge held 
them  in  civil  contempt,  ordered  them  to  produce  records 
that  would  establish  their  financial  situations,  and  ordered 
Lashgari  to  submit  a  variety  of  documents  relating  to  the 
contempt to the General Counsel of the State Bar of Georgia 
for possible disciplinary proceedings against him. The finan‐
cial  records  that  the  defendants  had  submitted  up  to  that 
point  were,  as  we’ll  see,  absurdly  inadequate.  We  do  not 
know whether the defendants have since produced detailed 
4                                                         No. 13‐2214 


records,  or  if  Lashgari  ever  submitted  anything  to  the  State 
Bar of Georgia. 
     A finding of civil contempt of a judicial order is appeal‐
able, even when it is interlocutory as in this case, if but only 
if  the  underlying  order  is  appealable.  E.g.,  Halderman  v. 
Pennhurst  State  School  &  Hospital,  673  F.2d  628,  635–36  (3d 
Cir.  1982)  (en  banc);  Thomas  J.  André,  Jr.,  “The  Final  Judg‐
ment  Rule  and  Party  Appeals  of  Civil  Contempt  Orders: 
Time  for  a  Change,”  55  N.Y.U.  L.  Rev.  1041,  1048  and  n.  48 
(1980). Otherwise a litigant could obtain appellate review of 
any interlocutory order, at will, by defying it. Cleveland Hair 
Clinic, Inc. v. Puig, 106 F.3d 165, 167 (7th Cir. 1997). The pur‐
pose  of  the  contempt  order  in  this  case  was  to  enforce  the 
preliminary  injunction,  and  a  preliminary  injunction  is  an 
appealable  interlocutory  order.  28  U.S.C.  § 1292(a)(1).  (The 
injunction  was  preliminary  and  therefore  interlocutory  be‐
cause  the  suit  remains  pending  in  the  district  court,  where 
the parties have filed cross motions for summary judgment.) 
And  it  was  an  injunction  in  fact  and  not  just  in  name  be‐
cause, unlike a discovery order (which isn’t appealable, Mo‐
hawk Industries, Inc. v. Carpenter, 558 U.S. 100, 107–09 (2009); 
Aurora Bancshares Corp. v. Weston, 777 F.2d 385, 386 (7th Cir. 
1985)  (per  curiam);  International  Products  Corp.  v.  Koons,  325 
F.2d  403,  406–07  (2d  Cir.  1963)  (Friendly,  J.)),  it  “g[a]ve  or 
aid[ed] in giving some or all of the substantive relief sought 
by [the] complaint,” id. at 406, by ordering the defendants to 
restore  $180,000  to  the  settlement  fund  and  place  the  entire 
fund in a trust account. 
   All  this  leaves  unanswered  why  a  finding  of  civil  con‐
tempt  should  ever  be  appealable  as  an  interlocutory  order. 
We can’t find a  good  answer, but a possible though  incom‐
No. 13‐2214                                                           5 


plete  one  is  that  a  prerequisite  to  certain  interlocutory  ap‐
peals  (such  as  appeals  of  preliminary  injunctions)—
irreparable  harm  to  the  applicant  for  the  injunction  if  it  is 
denied—often is applicable to orders of civil contempt. “Al‐
though a court hearing an appeal from a final decision may 
reverse a lower court’s contempt ruling, it may not be able to 
undo  the  injury  already  suffered  by  a  contemnor,”  André, 
supra, at 1084—although not in this case. The judge imposed 
no fine or jail for noncompliance; other than ordering Lash‐
gari  to  report  himself  to  Georgia  bar  officials,  the  contempt 
order  did  little  more  than  vent  the  judge’s  anger  at  the  de‐
fendants’ contumacious effrontery. Nevertheless the rule al‐
lowing interlocutory appeal from an order of contempt of an 
order  itself  eligible  for  interlocutory  appeal  is  general  and 
confirms our jurisdiction. 
     So we come to the merits. The defendants’ appeal brief is 
a  gaunt,  pathetic  document  (there  is  no  reply  brief).  Minus 
formal matter, it is only eight and a half pages long. Brevity 
is the soul of wit, and all that, but still: the first seven and a 
half pages are simply a recitation of the history of the Geor‐
gia lawsuit, the settlement negotiations, and the present suit, 
along  with  questionable  and  irrelevant  facts;  and  the  tiny 
argument  section  of  the  brief—118  words,  including  cita‐
tions—states  merely,  without  detail  or  elaboration,  that  the 
defendants  do  not  possess  the  settlement  funds  and  there‐
fore  can’t  restore  them.  The  only  supporting  evidence  cited 
(it is not discussed) is an affidavit by Lewis saying that she 
and her husband had spent her entire share of the settlement 
proceeds on a new house, a vehicle, and “repayment of per‐
sonal  loans,  medical  expenses,  prescriptions,  living  ex‐
penses, and other expenses”; a pair of affidavits by Lashgari 
stating  that  neither  he  nor  his  law  firm  is  “in  possession  of 
6                                                          No. 13‐2214 


funds that could be used to” restore $180,000 to a client trust 
account;  and  a  bank  statement  dated  June  2011  for  a  trust 
account  maintained  by  Lashgari’s  law  firm,  Lashgari  &  As‐
sociates,  P.C.,  www.lawyers4carwrecks.com  (visited  March 
12, 2014). The bank statement shows the $500,000 deposit of 
the  settlement  proceeds  and  a  subsequent  withdrawal  of 
$202,000,  representing  Lashgari’s  disbursement  to  Lewis  of 
her share of the settlement. The share he retained—$298,000, 
a  shade  short  of  60  percent  of  the  settlement  proceeds—
seems too high for a contingent fee, but he argues that Lewis 
owed  him  for  unspecified  “advances”  that  he  had  made  to 
her.  The  latest  entry  in  the  statement  is  for  June  30,  2011—
fewer  than  three  weeks  before  this  lawsuit  was  filed—and 
shows a balance of $341,000. 
     These  documents—the  only  evidence  cited  in  the  defen‐
dants’  brief—show  that  Lewis  and  Lashgari  willfully  ig‐
nored  the  plan’s  lien  against  the  settlement  proceeds.  Lew‐
is’s statement does not indicate the value of her assets; even 
if  she  has  spent  every  last  cent  of  the  settlement  proceeds 
that  she  received,  it  doesn’t  follow  that  she’s  assetless—
presumably she still has the vehicle and the house, and she 
has not indicated their value. And though her statement was 
not  notarized  until  December  2012,  it  purports  to  state  her 
financial situation as of May 2012; there is no subsequent in‐
formation  about her finances. As with  Lewis, so with Lash‐
gari:  one  of  his  affidavits  states  that  the  money  in  the  trust 
account from Lewis’s settlement has been spent, but there is no 
information about the account’s current balance or the assets 
of his law firm. 
     The defendants may think that a mere assertion of inabil‐
ity  to  pay  made  in  an  affidavit  (and  thus  under  oath)  pre‐
No. 13‐2214                                                           7 


cludes  a  finding  of  contempt.  Not  so.  United  States  v.  Ry‐
lander, 460 U.S. 752, 757–58 (1983); United States ex rel. Thom 
v. Jenkins, 760 F.2d 736, 739–40  (7th  Cir. 1985);  Huber v. Ma‐
rine  Midland  Bank,  51  F.3d  5,  10–11  (2d  Cir.  1995);  People  v. 
Zimmer,  87  N.E.  845,  847–48  (Ill.  1909).  Few  judgments 
would be paid were that the rule. It’s true that if a sworn as‐
sertion  of  inability  to  pay  is  false  the  affiant  can  be  prose‐
cuted for perjury.  But the likelihood of prosecution for per‐
jury committed in a civil suit is slight. (It is slight in a crimi‐
nal case as well, though if the defendant is convicted a find‐
ing that he perjured himself can be used to increase his sen‐
tence. U.S.S.G.  § 3C1.1 and  Application  Note 4(B).)  See Erin 
Murphy,  “Manufacturing  Crime:  Process,  Pretext,  and 
Criminal Justice,” 97 Geo. L.J. 1435, 1489–91 (2009); Jonathan 
Liebman  &  Joel  Cohen,  “Perjury  and  Civil  Litigation,”  20 
Litigation, Summer 1994, at 43, 44–45. 
    The appeal is frivolous, and the plan asks us not only to 
dismiss  it  but  also  to  award,  as  “just  damages”  authorized 
by  Fed.  R.  App.  P.  38,  the  attorneys’  fees  that  the  plan  has 
incurred in defending against the appeal. The plan was rep‐
resented  by  an  in‐house  lawyer,  but  that  doesn’t  defeat  a 
claim  for  attorneys’  fees.  Rather,  in  such  a  case  the  amount 
awarded is based on the market price of those services in the 
law  firm  market.  “Lawyers  who  devote  their  time  to  one 
case are unavailable for others, and in deciding whether it is 
prudent to pursue a given case a firm must decide whether 
the  cost—including  opportunities  foregone  in  some  other 
case,  or  the  price  of  outside  counsel  to  pursue  that  other 
case—is worthwhile. Opportunity cost, rather than cash out‐
lay,  is  the  right  way  to  value  legal  services.  The  going  rate 
for comparable legal services in the market reveals that cost 
directly, avoiding a complex inquiry that is in the end likely 
8                                                          No. 13‐2214 


to  produce  a  comparable  figure.”  Central  States,  Southeast  & 
Southwest  Areas  Pension  Fund  v.  Central  Cartage  Co.,  76  F.3d 
114,  116 (7th Cir. 1996)  (citations omitted); cf.  Board of Trus‐
tees  of  Hotel  &  Restaurant  Employees  Local  25  v.  JPR,  Inc.,  136 
F.3d  794,  804–05  (D.C.  Cir.  1998);  see  also  Blum  v.  Stenson, 
465 U.S. 886, 893–95 (1984). 
    We are issuing an order to the defendants to show cause 
why they should not be sanctioned under Rule 38 for filing a 
frivolous appeal. Their response is due within 30 days from 
the date of this decision. 
    We close by registering our concern that the district court 
has allowed this suit to drag on for so long. Filed more than 
two  and  a  half  years  ago,  the  case  remains  pending  in  the 
district court (where the parties have as we noted filed cross‐
motions  for  summary  judgment  that  the  district  judge  has 
not yet ruled on) even though the defendants have no color‐
able  defenses.  As  soon  as  the  defenses  were  pleaded—that 
the settlement was not of Lewis’s personal injury claim aris‐
ing from the accident, that the plan didn’t have standing to 
sue  under  ERISA,  and  (another  frivolous  contention)  that 
Lewis  hadn’t  been  properly  served—the  court  should  have 
smelled  a  rat.  And  the  stench  rose  when  the  defendants  ig‐
nored  or  defied  discovery  requests  (causing  the  court  to 
grant a motion to compel) and disobeyed orders to prepare 
for a settlement conference, thus forcing its cancellation; and 
when Lashgari’s lawyer withdrew in June 2012 over “differ‐
ences  in  material  litigation  strategy  with”  Lashgari  and 
when Lewis’s lawyers followed suit in September. The  pre‐
liminary injunction was not issued until ten months after the 
suit  had  been  filed  and  the  contempt  order  not  until  a  year 
after that. We don’t understand why the judge waited until 
No. 13‐2214                                                          9 


the contempt hearing before ordering the turnover of docu‐
ments, and why she didn’t notify the General Counsel of the 
Georgia  Bar  of  Lashgari’s  shenanigans  herself  rather  than 
entrust  the  responsibility  of  doing  so  to  the  untrustworthy 
Lashgari. The sequence is so strange: to find the defendants 
in contempt, and only then order them to produce documen‐
tation  confirming  (or,  improbably,  refuting)  their  contemp‐
tuous behavior. 
    The  defendants’  conduct  has  been  outrageous.  After  re‐
solving  the  merits  of  the  underlying  suit,  the  district  court 
should  give  serious  consideration  to  transmitting  copies  of 
this opinion and the record to the Department of Justice and 
to the General Counsel of the Georgia Bar. In the meantime, 
we direct the district court to determine whether the defen‐
dants should be jailed (a standard remedy for civil contempt, 
see, e.g., Turner v. Rogers, 131 S. Ct. 2507, 2512–13 (2011); In re 
Grand  Jury  Proceedings,  280  F.3d  1103,  1107–08  (7th  Cir. 
2002)),  until  they  comply  with  the  order  to  deposit  the  set‐
tlement proceeds in a trust account. 
   Order to show cause issued, and appeal 
                                                          DISMISSED.